                     Case 1:19-cv-00150-DLF Document 21 Filed 04/19/19 Page 1 of 1
AO 458 (Rev 06/09) Appearance ofcnunsel



                                    UNrrpo Srarns Dtsrrucr CoURT
                                                              for the
                                                       District of Columbia


      BROIDY CAPITAL                    FMFNT llC etal-.         )
                            Plaintiff                            )
                                                                 )      Case   No.   1:19-CV-00150 DF
                 NICOLAS D.       L.lZlN. et al.-                )
                           De.fendant                            )

                                                    APPEARANCE OF COUNSEL

To:      The clerk ofcourt and all parties ofrecord

         I   am admitted or otherwise authorized to practice in this court, and   I appear in this   case as counsel for:


         Defendant Greoorv


Date           04t19t2019
                                                                                                       's   signature


                                                                                   Charles S.   Fax Bar No. 198002
                                                                                        Printed name and bar number

                                                                                      Rifkin Weiner Livingston LLC
                                                                                      7979 Old Georgetown Road
                                                                                               Suite 400
                                                                                      Bethesda.              20814
                                                                                                     Address


                                                                                                                 com
                                                                                               E-mail address


                                                                                             (301 ) 951-01s0
                                                                                             Telephone number


                                                                                             (301) 951-0172
                                                                                                FAX number
